DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Pramod Chintalapoodi (Reg. No. 68659) on 04/21/2022.
	
The claims have been amended as follows:

Listing of Claims:

1. (Currently Amended) A cable connected between a first device and a second device, the cable comprising:
a power line configured to supply a current from the first device to the second device;
a current consumption unit configured to: 
receive the supply of the current from the first device through the power line, and
adjust a signal quality interposed in a data line on a side of the first device;
a detection unit configured to detect that the second device is in a first operating state; and
a control unit configured to cancel a stop state of current consumption of the current consumption unit based on the detection that the second device is in the first operating state.

2. (Canceled) 

8. (Currently Amended) A connection device that connects a first device and a second device, the connection device comprising:
a power line configured to supply a current from the first device to the second device;
a current consumption unit configured to:
receive supply of the current from the first device through the power line, and
adjust a signal quality interposed in a data line;
a detection unit configured to detect that the second device is in an operating state; and
a control unit configured to cancel a stop state of current consumption of the current consumption unit based on the detection that the second device is in the operating state.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187